Citation Nr: 9932642	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to service connection for a left ankle condition, 
residuals of shell fragment wounds of the left upper arm, and 
residuals of shell fragment wounds of the low back.

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation, 
effective from June 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from April 1967 to October 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1991 and later RO decisions that denied 
service connection for diarrhea, dermatitis, a left ankle 
condition, residuals of shell fragment wounds of the low 
back, and residuals of shell fragment wounds of the left 
upper arm; granted service connection for PTSD, and assigned 
a 30 percent rating, effective from June 1991; and granted 
service connection for residuals of shell fragment wounds to 
the left elbow and left thigh, and assigned one zero percent 
rating for these residuals.  In September 1996, the Board 
denied the claims for service connection for diarrhea and 
dermatitis as not well grounded and remanded the case to the 
RO for additional development with regard to other issues.

In July 1998, the Board granted 2 separate zero percent 
ratings for the residuals of shell fragment wounds of the 
left elbow and left thigh, and remanded the case to the RO 
for additional development.  In 1999, the case was returned 
to the Board for appellate consideration of the issues listed 
on the first page of this decision.

A review of the record shows that the RO has not assigned 
separate zero percent evaluations for the residuals of shell 
fragment wounds of the left elbow and left thigh as 
determined in the July 1998 Board decision.  This matter is 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his current left ankle disability, first 
shown long after service, to an incident of service, 
including an acute left ankle sprain treated in service, or 
to a service-connected disability.

2.  The veteran has not submitted competent (medical) 
evidence showing the presence of a left upper arm disability.

3.  The veteran's current low back disabilities, other than a 
retained foreign body to the left of T10, were not present in 
service or for many years later, and are not related to an 
incident of service or to a service-connected disability; the 
retained foreign body to the left of T10 is a residual of 
shell fragment wounds sustained in service.

4.  The veteran's PTSD is manifested primarily by anxiety, 
restricted affect, mild and occasionally moderate impairment 
of immediate memory, mild impairment of concentration, 
occasional depression, and recollection and nightmares of 
experiences in Vietnam that produce no more than definite 
social and industrial impairment or occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

5.  PTSD symptoms, such as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relations or other symptoms that produce 
occupational and social impairment with reduced reliability 
and productivity or considerable social and industrial 
impairment are not found.



CONCLUSIONS OF LAW

1.  The claims for service connection for a left ankle 
condition and residuals of shell fragment wounds of the left 
upper arm are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  A retained foreign body to the left of T10 was incurred 
in active service; the veteran's chronic low back 
disabilities, including osteoarthritis of the lumbosacral and 
thoracic spine, malformation of the spine, and disc 
degeneration were not incurred in or aggravated by active 
service; arthritis of the lumbosacral and thoracic spine may 
not be presumed to have been incurred in active service; and 
a chronic low back disability is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).

3.  The criteria for a higher rating for PTSD, initially 
assigned a 30 percent evaluation, effective from June 1991, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996, 4.130, Code 9411, effective as of November 7, 1996.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Left Ankle 
Condition and Residuals of Shell Fragment Wounds of the Left 
Upper Arm

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for a left ankle condition and 
residuals of shell fragment wounds of the left upper arm; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

A review of the record shows that service connection is in 
effect for PTSD, rated 30 percent; residuals of shell 
fragment wounds of the left elbow, rated zero percent; 
residuals of shell fragment wounds of the left thigh, rated 
zero percent; and postoperative pilonidal cyst, rated 
zero percent.  The combined rating for the service-connected 
disabilities is 30 percent.

With regard to the claim for service connection for a left 
ankle condition, the April 1967-October 1969 service medical 
records show that the veteran was treated for a left ankle 
sprain in March and April 1968.  These medical records show 
that the left ankle was placed in a cast, but X-rays of the 
left ankle at that time showed no fracture.  Nor were 
residuals of a left ankle sprain found at the time of the 
veteran's medical examination for separation from service in 
September 1969.

The post-service medical records do not demonstrate the 
presence of a chronic left ankle disability, degenerative 
arthritis, until the 1990's, and do not causally link the 
degenerative arthritis of the left ankle to a condition of 
service, including the acute left ankle condition treated in 
service, or to a service-connected disability.  A claim is 
not well grounded where there is no medical evidence showing 
a nexus between a current disability and service.  Caluza, 7 
Vet. App. 498.

The veteran testified at a hearing in May 1993 to the effect 
that he had a left ankle condition related to a sprain in 
service and a statement from his sister is to the effect that 
the veteran sustained various conditions in service, 
including an ankle condition, but this lay evidence is not 
sufficient to support a claim for service connection of a 
disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The service medical records show that the veteran sustained 
shell fragment wounds to the left elbow and left thigh in 
February 1998.  These records do not show that he sustained a 
shell fragment wound to the left upper arm.  Nor do these 
records demonstrate the presence of a disability of the left 
upper arm.

The post-service medical records do not demonstrate the 
presence of a disability of the left upper arm.  These 
records do show the presence of residuals of shell fragment 
wounds of the left elbow, but service connection has been 
granted for this disability.  A claim for service connection 
of a disability is not well grounded where there is no 
medical evidence showing the presence of the claimed 
disability.  Caluza, 7 Vet. App. 498.

The veteran testified to the effect that he had problems with 
his left upper arm and a statement from his sister is to the 
effect that the veteran has various medical and mental 
problems related to service, but this lay evidence is 
insufficient to demonstrate the presence of a chronic 
disability.  Espiritu, 2 Vet. App. 492.

In this case, there is no competent (medical) evidence 
linking the veteran's degenerative arthritis of the left 
ankle, found long after service, to an incident of service or 
to a service-connected disability; and there is no competent 
(medical) evidence showing the presence of a chronic left 
upper arm disability.  Hence, the veteran's claims for 
service connection for a left ankle condition and for 
residuals of shell fragment wounds of the left upper arm are 
not plausible, and the claims are denied as not well 
grounded.


II.  Service Connection for Residuals of Shell Fragment 
Wounds of the Low Back

The veteran's claim for service connection for residuals of 
shell fragment wounds of the low back is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the appellant is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

The criteria for establishing entitlement to service 
connection for a disability are noted in section I above.

Service medical records show that the veteran sustained shell 
fragment wounds to the left elbow area and left thigh in 
February 1968.  These records do not show that he sustained 
shell fragment wounds to the low back.  Nor do these records 
demonstrate the presence of a back disorder.

The post-service medical records do not demonstrate the 
presence of low back disabilities, osteoarthritis of the 
lumbosacral and thoracic spine, malformation of the spine, 
and disc degeneration, until 1978, and do not link these back 
disabilities to an incident of service or to a service 
connected disability.  The examiner who conducted a VA 
medical examination of the veteran in December 1996 concluded 
that the veteran's shell fragment wounds in service had 
nothing to do with his current back disabilities.  The 
examiner who conducted the December 1996 VA medical 
examination felt an apparent foreign body to the left of T10, 
but X-rays of the thoracic spine showed no evidence of a 
retained foreign body and the examiner noted that the 
apparent foreign body caused no medical problem.  
The veteran testified at a hearing in May 1993 to the effect 
that he sustained shell fragment wounds of the back in 
service.  Service documents show that the veteran served in 
Vietnam and that he was awarded various medals, including 
medals denoting combat participation.  Hence, he is a combat 
veteran and his statements with regard to sustaining shell 
fragment wounds to the back in combat in service are accepted 
as correct under the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991).  The report of his medical examination for 
separation from service in September 1969, however, is 
negative for a back disorder, including residuals of a shell 
fragment wounds.  Nor do the post-service medical records 
demonstrate the presence of a chronic back disorder until 
many years after service, and these records do not link any 
of the veteran's current back disorders to an incident of 
service or to a service-connected disability.  While an 
apparent retained foreign body to the left of T10 was felt by 
a physician at the December 1996 VA medical examination, VA 
X-rays of the veteran's thoracic spine failed to show any 
evidence of a retained metallic foreign body.  Under the 
circumstances, the Board finds that there is no medical 
evidence showing a nexus between a current back disability, 
other than a retained foreign body to the left of T10, to 
service or to a service-connected disability.  Hence, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a back disability, other 
than the retained foreign body to the left of T10, and the 
claim is denied to this extent.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the retained foreign body to the left of T10, 
the Board finds that the evidence supports granting service 
connection for it as a residuals of the shell fragment wounds 
the veteran sustained in service.  Hence, the claim for 
service connection for residuals of shell fragment wounds of 
the low back is granted to this extent.



III.  Entitlement to a Higher Rating for PTSD, Initially 
Assigned a 30 Percent Evaluation, Effective from June 1991

A.  Factual Background

The veteran's claim for a higher rating for PTSD, initially 
assigned a 30 percent evaluation, effective from June 1991 is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

VA medical records show that the veteran underwent various 
psychiatric evaluations in the 1990's.  At a psychological 
evaluation in June 1991, it was noted that the veteran was 
employed as a truck driver and that he was divorced.  He had 
2 adopted children and one natural child who are all grown.  
He was then living in a five-year live in relationship.  He 
was found to be repressing his experiences in Vietnam that 
resulted in nightmares, depression, anxiety, and 
isolationism.  The diagnoses were PTSD and dysthymia.  The 
GAF (global assessment of functioning) score was 55.

In March 1992, the veteran underwent a VA psychiatric 
examination.  It was noted that he had been employed with the 
same employer for the past 10 years.  He reported nightmares 
and recollections of experiences in Vietnam.  He was alert, 
oriented, pleasant, cooperative, and talkative.  He appeared 
tense and restless, and he was steadily tearful while talking 
about events in Vietnam.  Affect was appropriate, but 
restricted.  Psychomotor behavior was normal.  There were no 
gross abnormalities of perception, thinking or thought 
content noted.  Insight was fair.  Immediate and recent 
memory were mildly impaired.  Remote memory was intact.  
Concentration was mildly impaired.  Fund of general 
information, abstract thinking, and judgment were intact.  
The examiner found insufficient symptoms to diagnose PTSD.

The veteran testified at a hearing in May 1993 to the effect 
that he had nightmares of events in Vietnam and difficulty 
sleeping.  His testimony was to the effect that service 
connection should be granted for his PTSD (a review of the 
records shows that a February 1994 RO rating decision granted 
service connection for PTSD).

The veteran underwent a VA psychiatric examination in January 
1994.  It was noted that he was working as a truck driver and 
socially avoidant, preferring to be alone.  He complained of 
nightmares and recollections of events in Vietnam.  His mood 
was reported to be anxious and depressed periodically.  He 
appeared tense, had sweaty hands, displayed memory 
difficulties, and was often tearful when talking about events 
in Vietnam.  Affect was appropriate, but restricted.  
Psychomotor activity was within normal limits.  There were no 
gross abnormalities of perception, thinking or thought 
content noted.  Immediate and recent memories were moderately 
impaired.  Remote memory was intact.  Concentration was 
mildly impaired.  Fund of general information, abstract 
thinking, and judgment were intact.  The diagnosis was PTSD.

A statement from the veteran's sister dated in November 1996 
is to the effect that the veteran had mental problems since 
service in Vietnam.

The veteran underwent a VA psychiatric examination in April 
1999.  He was married and living with his second wife and her 
daughter and grandchild.  It was noted that he had been 
employed as a truck driver for the same company for 15 years.  
He reported occasional intrusive, distressful thoughts, and 
recollections of events in Vietnam.  He denied exaggerated 
startle response to unexpected loud noises.  He denied 
depression, crying spells, suicidal ideation, hopeless 
feeling, lack of energy or lack of interests.  He was alert 
and oriented.  His mood was anxious.  He appeared to be tense 
and overtly restless, and showed some memory and 
concentration difficulties.  Speech was clear, relevant, and 
logical.  Affect was appropriate, but restricted.  
Psychomotor activity was within normal limits.  Immediate 
memory was mildly impaired.  Recent and remote memories were 
intact.  Concentration was mildly impaired.  Fund of general 
information, abstract thinking, and judgment were intact.  
The diagnosis was PTSD.


B.  Legal Analysis

The appellant's claim for a higher rating for PTSD, initially 
assigned a 30 percent rating, effective from June 1991, is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, VA's General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date of those regulations.  Rhodan v. 
West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 
55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The veteran's testimony is to the effect that he has 
nightmares of events in Vietnam and difficulty sleeping 
related to his PTSD and the objective medical evidence 
corroborates this testimony.  A review of the medical reports 
of the veteran's VA psychiatric evaluations from 1991 to 1999 
show fairly consistent PTSD symptoms manifested primarily by 
anxiety, restricted affect, mild and occasionally moderate 
impairment of immediate and recent memory, mild impairment of 
concentration, occasional depression, and recollections and 
nightmares of experiences in Vietnam that produce no more 
than definite social and industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

At the June 1991 VA psychological evaluation the veteran's 
GAF score was 55.  A GAF score of 55 is indicative of 
moderate difficulty in social or occupational functioning 
under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV) that 
is to be used in the evaluation of the veteran's PTSD.  The 
Court defines GAF and cites to the DSM-IV in Richard v. 
Brown, 9 Vet. App. 93, 97 (1997).  38 C.F.R. § 4.125, 
effective prior to or as of November 7, 1996.

The evidence indicates that the veteran has been steadily 
employed with one employer for many years and that he has 
established a new marriage.  The evidence does not show PTSD 
symptoms, such as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relations or other symptoms that produce 
occupational and social impairment with reduced reliability 
and productivity or considerable social and industrial 
impairment to warrant the assignment of a 50 percent rating 
for the veteran's PTSD under Diagnostic Code 9411, effective 
prior to or as of November 7, 1996.

Nor does the evidence show manifestations of the disorder 
warranting a higher rating for this condition for a specific 
period or a "staged rating" at any time since June 1991.  
Fenderson v. West, 12 Vet. App. 119 (1999).
The Board finds that the preponderance of the evidence is 
against the claim for a higher rating for PTSD, initially 
assigned a 30 percent evaluation, effective from June 1991, 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49.


ORDER

The claims for service connection for a left ankle condition 
and residuals of shell fragment wounds of the left upper arm 
are denied as not well grounded.

Service connection for residuals of shell fragment wounds of 
the low back manifested by a retained foreign body to the 
left of T10 is granted to this extent; service connection for 
residuals of shell fragment wounds of the low back manifested 
by chronic back disabilities is denied.

A higher rating for PTSD, initially assigned a 30 percent 
evaluation, effective from June 1991, is denied.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

